DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

 	The previously issued 35 U.S.C. § 112(b) rejections are withdrawn in view of the amended claims.

 	The Applicant’s arguments with respect to claims #1-14 in the reply filed on December 9, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1-14 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “and the oxide is a photosensitive element and is used as an inductive sensor of the under-screen fingerprint recognition structure in a gap of a pixel structure; wherein parts 
 	CN109801946A, published May 24, 2019 for which Guo et al. (U.S. Patent Publication No. 2021/0134896 A1) is used as a translation, hereafter “Guo”, is the closest prior art.  
As to claim 1, Guo teaches a display area (OLED Device area) comprising a low-temperature polycrystalline oxide structure (D, T transistors are formed using an LTPO process, ¶ [0123]), an anode layer O1, an organic light-emitting layer O2, and a cathode layer O3 that are sequentially stacked; and a fingerprint recognition area comprising an under-screen fingerprint recognition structure 1401+T(g), wherein the under-screen fingerprint recognition structure is disposed on a same layer 200 as the low-temperature polycrystalline oxide structure and comprises a gate electrode T(g) and an oxide T(a) (active layer of switching transistor T may be formed from IGZO or the like, ¶¶ [0121]-[0122]).  
However, Guo is silent as to the oxide being a photosensitive element and used as an inductive sensor of the under-screen fingerprint recognition structure in a gap of a pixel structure.  Guo is silent as to parts of the anode layer, the organic light-emitting layer, and the cathode layer above the under-screen finger print recognition structure are hollowed.  Guo See Guo, ¶ [0044].

 	As to claim 5, Guo is similarly silent as to parts of the anode layer, the organic light-emitting layer, and the cathode layer above the under-screen fingerprint recognition structure are hollowed, and light emitted from the display area reflected to the under-screen fingerprint recognition structure in the fingerprint recognition area by a fingerprint.  

 	As to claim 11, Guo is similarly silent as to light emitted from the display area is reflected to the under-screen fingerprint recognition structure in the fingerprint recognition area by a fingerprint.  

 	No other prior art references were found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829